Fairchild, J.
(dissenting). In dissenting from the majority opinion I am not unmindful of the difficulty which arises in determining whether a certain set of facts is within a rule or controlled by the exception to that rule.
A driver, always confronted with a problem as he proceeds on his course, is bound to consider any new element entering into this problem, such as a curve or a steep hill. If he is inadvertent, does not see the new element, or steers his course without considering the change in his situation, he fails to keep a proper lookout, but if he, upon seeing it, in the use of his judgment concludes upon a course of car management or direction which proves to be erroneous, the result is then due to lack of skill. When the evidence shows proper lookout, consideration of present and controlling elements, and the forming of a judgment, his failure, if any, to properly meet the emergency and overcome all difficulties cannot by his guest be said to be due to inadvertence. Host and guest are moving together; the guest is in a position to know something about what the host is doing and may be of help. The attitude of each toward the other does not arise from the relation which necessarily comes into being between the host and other users of the highway. No driver is infallible, and in the relation of host and guest the occa*517sional failure in the matter of forming a judgment by the host to function up to a perfect standard in that particular is one of the elements in the combination of the host-and-guest relation which the guest expected to travel with when she entered into the relation and is a part of the risk which she assumed.